As filed with the Securities and Exchange Commission on September 12, 2013 UNITED STATES OF AMERICA BEFORE THE U.S. SECURITIES AND EXCHANGE COMMISSION File No. 812-14139 Amended application for an order under section 6(c) of the Investment Company Act of 1940 for an exemption from sections 2(a)(32), 5(a)(1), 22(d) and 22(e) of the Act and rule 22c-1 under the Act and under sections 6(c) and 17(b) of the Act for exemptions from sections 17(a)(1) and 17(a)(2) of the Act and under section 12(d)(1)(J) of the Act for exemptions from sections 12(d)(1)(A) and 12(d)(1)(B) of the Act In the Matter of Eaton Vance Management and Eaton Vance ETMF Trust Please send all communications to: Frederick S. Marius, Esq. Eaton Vance Management Two International Place Boston, MA 02110 With a copy to: Stacy L. Fuller, Esq. K&L Gates LLP 1treet, N.W. Washington, DC20006-1600 TABLE OF CONTENTS PAGE I. SUMMARY OF APPLICATION 1 A. ETMF RELIEF 3 1. ETMFs 3 2. Future Relief 5 B. Master-Feeder Relief 5 C. Fund of Funds Relief 7 D. Request for Relief 8 II. APPLICANTS 8 A. The Trust and the Initial ETMF 8 B. The Adviser 9 C. The Distributor 9 III. APPLICANTS’ PROPOSAL FOR ETMFS 9 A. Investment Program 9 B. Listing and Trading 10 C. Share Trading Prices 11 D. Portfolio Holdings Disclosure 13 E. Purchases and Redemptions of Creation Units 14 1. Timing 14 2. Payment 14 3. Authorized Participants 17 4. Clearance and Settlement 17 5. Delivery 18 6. Transaction Fees 19 7. Order Rejection 19 F. ETMF Investors 20 1. Creation Unit Investors 20 2. Secondary Market Investors 20 G. Intraday Indicative Values 21 H. Buying and Selling Shares 22 I. Investor Education and Market Information 23 J. Delivery of Disclosure Documents 25 IV. REQUEST FOR ETMF RELIEF 25 i A. IN SUPPORT OF ETMF RELIEF 25 B. Legal Analysis of ETMF Relief 30 1. Exemption from the Provisions of Sections 2(a)(32) and 5(a)(1) 30 2. Exemption from the Provisions of Section 22(d) and Rule 22c-1 31 3. Exemption from the Provisions of Section 22(e) 34 4. Exemption from the Provisions of Section 17(a) 36 V. REQUEST FOR MASTER-FEEDER RELIEF 38 A. In Support of Master-Feeder Relief 38 B.
